Oliver, Chief Judge:
These two appeals for reappraisement relate to various items of merchandise exported from Kobe, Japan, and entered at the port of New York, N. Y.
The cases have been submitted for decision on an agreed set of facts which establish that export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement for the merchandise in question and that such statutory value for each of the items is the entered value, “less the additions made to meet the advances covering the f. o. b. charges for insurance premium, storage, hauling and lighterage, etc.,” and I so hold.
Judgment will be rendered accordingly.